Name: Council Regulation (EC) No 2266/2004 of 20 December 2004 on trade in certain steel products between the Community and Ukraine
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  iron, steel and other metal industries;  international trade
 Date Published: nan

 31.12.2004 EN Official Journal of the European Union L 395/20 COUNCIL REGULATION (EC) No 2266/2004 of 20 December 2004 on trade in certain steel products between the Community and Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Partnership and Cooperation Agreement between the European Communities and their Member States, and Ukraine (1), provides that trade in some steel products are to be subject to a specific Agreement on quantitative arrangements. (2) The previous bilateral Agreement between the European Coal and Steel Community (ECSC) and the Government of Ukraine on trade in certain steel products expired on 31 December 2001. (3) The Community has taken over the international obligations of the ECSC since the expiry of the ECSC Treaty, and measures relating to trade in steel products with third countries now fall under the competence of the Community in the field of trade policy. (4) Preliminary discussions between the Parties indicate that both of them intend to conclude a new Agreement for 2005 and subsequent years. (5) Pending the signature and entry into force of the new Agreement, quantitative limits for the year 2005 should be established. (6) Given that the conditions that led to the fixing of the quantitative limits for 2004 remain in place, it is appropriate to set the quantitative limits for 2005 at the same level as for 2004, albeit by taking fully into account the EU enlargement. (7) It is necessary to provide the means to administer this regime within the Community in such a way as to facilitate the implementation of the new Agreement by envisaging as far as possible similar provisions. (8) It is necessary to ensure that the origin of the products in question is checked and appropriate methods of administrative cooperation are set up to this end. (9) Products placed in a free zone or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system) should not be counted against the limits established for the products in question. (10) The effective application of this Regulation calls for the introduction of a requirement for a Community import licence for the entry into free circulation in the Community of the products in question. (11) In order to ensure that these quantitative limits are not exceeded, it is necessary to establish a management procedure whereby the competent authorities of the Member States do not issue import licences before obtaining confirmation from the Commission that appropriate amounts remain available within the quantitative limit in question, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation shall apply from 1 January 2005 to 31 December 2005 to imports into the Community of steel products listed in Annex I originating in Ukraine. 2. The steel products shall be classified in product groups as set out in Annex I. 3. The classification of products listed in Annex I shall be based on the combined nomenclature (CN) established by Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2). 4. The origin of the products referred to in paragraph 1 shall be determined in accordance with the rules in force in the Community. Article 2 1. The importation into the Community of the steel products listed in Annex I originating in Ukraine shall be subject to the quantitative limits laid down in Annex V. The release for free circulation in the Community of the products set out in Annex I originating in Ukraine shall be subject to the presentation of a certificate of origin set out in Annex II, and of an import licence issued by the Member States' authorities in accordance with the provisions of Article 4. 2. In order to ensure that quantities for which import licences are issued do not exceed at any moment the total quantitative limits for each product group, the competent authorities listed in Annex IV shall issue import licences only upon confirmation by the Commission that there are still quantities available within the quantitative limits for the relevant product group of steel products in respect of the supplier country, for which an importer or importers have submitted applications to the said authorities. 3. The authorised imports shall be counted against the quantitative limits laid down for the year in which the products are shipped in the exporting country. Shipment of products shall be considered as having taken place on the date on which they were loaded onto the exporting means of transport. Article 3 1. The quantitative limits referred to in Annex V shall not apply to products placed in a free zone or free warehouse or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system). 2. Where the products referred to in paragraph 1 are subsequently released for free circulation, either in the unaltered state or after working or processing, Article 2(2) shall apply and the products so released shall be counted against the relevant quantitative limit set out in Annex V. Article 4 1. For the purpose of applying Article 2(2), before issuing import licences, the competent authorities of the Member States listed in Annex IV shall notify the Commission of the amounts of the requests for import licences, supported by original export licences, which they have received. By return, the Commission shall notify whether the requested amount(s) of quantities are available for importation in the chronological order in which the notifications of the Member States are received (first come, first served basis). 2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case the exporting country, the product code concerned, the amounts to be imported, the number of the export licence, the quota year and the Member State in which the products are intended to be put into free circulation. 3. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each group of products. 4. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import licence. Such unused quantities shall automatically be transferred into the remaining quantities of the total Community quantitative limit for each product group. 5. The notifications referred to in paragraphs 1 to 4 shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. 6. The import licences or equivalent documents shall be issued in accordance with Articles 12 to 16. 7. The competent authorities of the Member States shall notify the Commission of any cancellation of import licences or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent Ukrainian authorities. However, if the Commission or the competent authorities of a Member State have been informed by the competent Ukrainian authorities of the withdrawal or cancellation of an export licence after the related products have been imported into the Community, the quantities in question shall be set off against the quantitative limit for the year during which the shipment of products took place. Article 5 1. Where the Commission has indications that products listed in Annex I originating in Ukraine have been transhipped, rerouted or otherwise imported into the Community through circumvention of the quantitative limits referred to in Article 2 and that there is a need for the necessary adjustments to be made, it shall request that consultations be opened so that agreement may be reached on the necessary adjustment of the corresponding quantitative limits to be made. 2. Pending the outcome of the consultations referred to in paragraph 1, the Commission may ask Ukraine to take the necessary precautionary steps to ensure that adjustments to the quantitative limits agreed upon following such consultations may be carried out. 3. Should the Community and Ukraine fail to reach a satisfactory solution and should the Commission note that there is clear evidence of circumvention, the Commission shall deduct from the quantitative limits an equivalent volume of products originating in Ukraine. Article 6 1. An export licence (to be issued by the competent Ukrainian authorities) shall be required in respect of any consignment of steel products subject to the quantitative limits laid down in Annex V up to the level of the said limits. 2. The original of the export licence shall be presented by the importer for the purposes of the issue of the import licence referred to in Article 12. Article 7 1. The export licence for quantitative limits shall conform to the specimen set out in Annex II and shall certify, inter alia, that the quantity of goods in question has been set off against the quantitative limit established for the product group concerned. 2. Each export licence shall cover only one of the product groups listed in Annex I. Article 8 Exports shall be set off against the quantitative limits established for the year in which the products covered by the export licence have been shipped within the meaning of Article 2(3). Article 9 1. The export licence referred to in Article 6 may include additional copies duly indicated as such. The export licence and the copies thereof as well as the certificate of origin and the copies thereof shall be drawn up in English. 2. If the documents referred to in paragraph 1 are completed by hand, entries must be in ink and in block letters. 3. The export licences or equivalent documents shall measure 210 Ã  297 mm. The paper shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 4. Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation. 5. Each export licence or equivalent document shall bear a standardized serial number, whether or not printed, by which it can be identified. 6. This number shall be composed of the following elements:  two letters identifying the exporting country as follows: UA = Ukraine  two letters identifying the Member State of intended destination as follows: BE = Belgium CZ = Czech Republic DK = Denmark DE = Germany EE = Estonia EL = Greece ES = Spain FR = France IE = Ireland IT = Italy CY = Cyprus LV = Latvia LT = Lithuania LU = Luxembourg HU = Hungary MT = Malta NL = Netherlands AT = Austria PL = Poland PT = Portugal SI = Slovenia SK = Slovakia FI = Finland SE = Sweden GB = United Kingdom,  a one-digit number identifying the quota year corresponding to the last figure in the year in question, e.g. 4 for 2004;  a two-digit number identifying the issuing office in the exporting country;  a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination. Article 10 The export licence may be issued after the shipment of the products to which it relates. In such cases it shall bear the endorsement issued retrospectively. Article 11 In the event of the theft, loss or destruction of an export licence, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate licence issued in this way shall bear the endorsement duplicate. The duplicate shall bear the date of the original licence. Article 12 1. To the extent that the Commission, pursuant to Article 4, has confirmed that the amount requested is available within the quantitative limit in question, the competent authorities of the Member States shall issue an import licence within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped. Import licences shall be issued by the competent authorities of any Member State irrespective of the Member State indicated on the export licence, to the extent that the Commission, pursuant to Article 4, has confirmed that the amount requested is available within the quantitative limit in question. 2. The import licences shall be valid for four months from the date of their issue. Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for a further period not exceeding four months. 3. Import licences shall be drawn up in the form set out in Annex III and shall be valid throughout the customs territory of the Community. 4. The declaration or request made by the importer in order to obtain the import licence shall contain: (a) the full name and address of the exporter; (b) the full name and address of the importer; (c) the exact description of the goods and the TARIC code(s); (d) the country of origin of the goods; (e) the country of consignment; (f) the appropriate product group and the quantity for the products in question; (g) the net weight by TARIC heading; (h) the cif value of the products at Community frontier by TARIC heading; (i) whether the products concerned are seconds or of substandard quality; (j) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract; (k) date and number of the export licence; (l) any internal code used for administrative purposes; (m) date and signature of importer. 5. Importers shall not be obliged to import the total quantity covered by an import licence in a single consignment. Article 13 The validity of import licences issued by the authorities of the Member States shall be subject to the validity of export licences and the quantities indicated in the export licences issued by the competent Ukrainian authorities on the basis of which the import licences have been issued. Article 14 Import licences or equivalent documents shall be issued by the competent authorities of the Member States in accordance with Article 2(2) and without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with other conditions required under the current rules. Article 15 1. If the Commission finds that the total quantities covered by export licences issued by Ukraine for a particular product group exceed the quantitative limit established for that product group, the competent licence authorities in the Member States shall be informed immediately in order to suspend the further issue of import licences. In this event, consultations shall be initiated forthwith by the Commission. 2. The competent authorities of a Member State shall refuse to issue import licences for products originating in Ukraine which are not covered by export licenses issued in accordance with the provisions of Articles 6 to 11. Article 16 1. The forms to be used by the competent authorities of the Member States for issuing the import licences referred to in Article 12 shall conform to the specimen of the import licence set out in Annex III. 2. Import licence forms and extracts thereof shall be drawn up in duplicate, one copy, marked Holder's copy and bearing the number 1 to be issued to the applicant, and the other, marked Copy for the issuing authority and bearing the number 2, to be kept by the authority issuing the licence. For administrative purposes, the competent authorities may add additional copies to form 2. 3. Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 g/m2. Their size shall be 210 Ã  297 mm; the type space between the lines shall be 4,24 mm (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1, which is the licence itself, shall in addition have a red printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means. 4. Member States shall be responsible for having the forms printed. The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an identification of the printer's name and address or a mark enabling the printer to be identified. 5. At the time of their issue the import licences or extracts shall be given an issue number determined by the competent authorities of the Member State. The import licence number shall be notified to the Commission electronically within the integrated network set up under Article 4. 6. Licences and extracts shall be completed in the official language, or one of the official languages, of the Member State of issue. 7. In box 10 the competent authorities shall indicate the appropriate steel product group. 8. The marks of the issuing agencies and debiting authorities shall be applied by means of a stamp. However, an embossing press combined with letters or figures obtained by means of perforation, or printing on the licence may be substituted for the issuing authority's stamp. The issuing authorities shall use any tamper-proof method to record the quantity allocated in such a way as to make it impossible to insert figures or references. 9. The reverse of copy No 1 and copy No 2 shall bear a box in which quantities may be entered, either by the customs authorities when import formalities are completed, or by the competent administrative authorities when an extract is issued. If the space set aside for debits on a licence or extract thereof is insufficient, the competent authorities may attach one or more extension pages bearing boxes matching those on the reverse of copy No 1 and copy No 2 of the licence or extract. The debiting authorities shall so place their stamp that one half is on the licence or extract thereof and the other half is on the extension page. If there is more than one extension page, a further stamp shall be placed in like manner across each page and the preceding page. 10. Import licences and extracts issued, and entries and endorsements made, by the authorities of one Member State shall have the same legal effect in each of the other Member States as documents issued, and entries and endorsements made, by the authorities of such Member States. 11. The competent authorities of the Member States concerned may, where indispensable, require the contents of licences or extracts to be translated into the official language or one of the official languages of that Member State. Article 17 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2004. For the Council The President P. VAN GEEL (1) OJ L 49, 19.2.1998, p. 3. (2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1989/2004 (OJ L 344, 20.11.2004, p. 5). ANNEX I SA Flat-rolled products SA1. (coils) 7208 10 00 00 7208 25 00 00 7208 26 00 00 7208 27 00 00 7208 36 00 00 7208 37 00 10 7208 37 00 90 7208 38 00 10 7208 38 00 90 7208 39 00 10 7208 39 00 90 7211 14 00 10 7211 19 00 10 7219 11 00 00 7219 12 10 00 7219 12 90 00 7219 13 10 00 7219 13 90 00 7219 14 10 00 7219 14 90 00 7225 20 00 10 7225 30 10 00 7225 30 90 00 SA2. (heavy plate) 7208 40 00 10 7208 51 20 10 7208 51 20 91 7208 51 20 93 7208 51 20 97 7208 51 20 98 7208 51 91 10 7208 51 91 90 7208 51 98 10 7208 51 98 91 7208 51 98 99 7208 52 91 10 7208 52 91 90 7208 52 10 00 7208 52 99 00 7208 53 10 00 7211 13 00 00 7225 40 12 30 7225 40 40 00 7225 40 60 00 7225 99 00 10 SA3. (other flat rolled products) 7208 40 00 90 7208 53 90 00 7208 54 00 00 7208 90 00 10 7209 15 00 00 7209 16 10 00 7209 16 90 00 7209 17 10 00 7209 17 90 00 7209 18 10 00 7209 18 91 00 7209 18 99 00 7209 25 00 00 7209 26 10 00 7209 26 90 00 7209 27 10 00 7209 27 90 00 7209 28 10 00 7209 28 90 00 7209 90 00 10 7210 11 00 10 7210 12 20 10 7210 12 80 10 7210 20 00 10 7210 30 00 10 7210 41 00 10 7210 49 00 10 7210 50 00 10 7210 61 00 10 7210 69 00 10 7210 70 10 10 7210 70 80 10 7210 90 30 10 7210 90 40 10 7210 90 80 91 7211 14 00 90 7211 19 00 90 7211 23 20 10 7211 23 30 10 7211 23 30 91 7211 23 80 10 7211 23 80 91 7211 29 00 10 7211 90 00 11 7212 10 10 00 7212 10 90 11 7212 20 00 11 7212 30 00 11 7212 40 20 10 7212 40 20 91 7212 40 80 11 7212 50 20 11 7212 50 30 11 7212 50 40 11 7212 50 61 11 7212 50 69 11 7212 50 90 13 7212 60 00 11 7212 60 00 91 7219 21 10 00 7219 21 90 00 7219 22 10 00 7219 22 90 00 7219 23 00 00 7219 24 00 00 7219 31 00 00 7219 32 10 00 7219 32 90 00 7219 33 10 00 7219 33 90 00 7219 34 10 00 7219 34 90 00 7219 35 10 00 7219 35 90 00 7225 40 12 90 7225 40 90 00 SB Longs SB1. (beams) 7207 19 80 10 7207 20 80 10 7216 31 10 10 7216 31 10 90 7216 31 90 00 7216 32 11 00 7216 32 19 00 7216 32 91 00 7216 32 99 00 7216 33 10 00 7216 33 90 00 SB2. (wire rod) 7213 10 00 00 7213 20 00 00 7213 91 10 00 7213 91 20 00 7213 91 41 00 7213 91 49 00 7213 91 70 00 7213 91 90 00 7213 99 10 00 7213 99 90 00 7221 00 10 00 7221 00 90 00 7227 10 00 00 7227 20 00 00 7227 90 10 00 7227 90 50 00 7227 90 95 00 SB3. (other longs) 7207 19 12 10 7207 19 12 91 7207 19 12 99 7207 20 52 00 7214 20 00 00 7214 30 00 00 7214 91 10 00 7214 91 90 00 7214 99 10 00 7214 99 31 00 7214 99 39 00 7214 99 50 00 7214 99 71 10 7214 99 71 90 7214 99 79 10 7214 99 79 90 7214 99 95 10 7214 99 95 90 7215 90 00 10 7216 10 00 00 7216 21 00 00 7216 22 00 00 7216 40 10 00 7216 40 90 00 7216 50 10 00 7216 50 91 00 7216 50 99 00 7216 99 00 10 7218 99 20 00 7222 11 11 00 7222 11 19 00 7222 11 81 10 7222 11 81 90 7222 11 89 10 7222 11 89 90 7222 19 10 00 7222 19 90 00 7222 30 97 10 7222 40 10 00 7222 40 90 10 7224 90 02 89 7224 90 31 00 7224 90 38 00 7228 10 20 00 7228 20 10 10 7228 20 10 91 7228 20 91 10 7228 20 91 90 7228 30 20 00 7228 30 41 00 7228 30 49 00 7228 30 61 00 7228 30 69 00 7228 30 70 00 7228 30 89 00 7228 60 20 10 7228 60 80 10 7228 70 10 00 7228 70 90 10 7228 80 00 10 7228 80 00 90 7301 10 00 00 ANNEX II ANNEX III ANNEX IV LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITES NATIONALES COMPETENTES ELENCO DELLE COMPETENTI AUTORITA NAZIONALI VALSTU KOMPETENTO IESTAÃ ½U SARAKSTS ATSAKINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TA' L-AWTORITAJIET KOMPETENTI NAZZJONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA WLAÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES ZOZNAM PRÃ SLUÃ NÃ CH VNÃ TROÃ TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral Ã ©conomie, PME, Classes moyennes & Ã ©nergie Administration du potentiel Ã ©conomique Politiques d'accÃ ¨s aux marchÃ ©s, Services Licences Rue GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles Fax: +32-2-230 83 22 Federale Overheidsdienst Economie, KMO, Middenstand & Energie Bestuur Economisch Potentieel Markttoegangsbeleid, Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax: +32-2-230 83 22 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Fax: +372-631 36 60 Ã Ã Ã Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  & Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Fax: +301-328 60 94 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Fax: +420-224 21 21 33 DANMARK Erhvervs- og Boligstyrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK-8600 Silkeborg Fax: +45-35-46 64 01 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle, (BAFA) Frankfurter Strasse 29-35 D-65760 Eschborn 1 Fax: +49-61-969 42 26 ITALIA Ministero delle Attivita Produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Fax: +39-6-59 93 22 35/59 93 26 36 Ã Ã ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã Ã .6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾: +357-22-37 51 20 ESPAÃ A Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Comercio Exterior de Productos Industriales Paseo de la Castellana 162 E-28046 Madrid Fax: +34-91-349 38 31 FRANCE SETICE 8, rue de la Tour-des-Dames F-75436 Paris Cedex 09 Fax: +33-1-55 07 46 69 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street IE-Dublin 2 Fax: +353-1-631 25 62 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit Aussenwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Fax: +43-1-7 11 00/83 86 POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej Plac Trzech KrzyÃ ¼y 3/5 PL-00-507 Warszawa Fax: +48-22-693 40 21/693 40 22 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Fax: +371-728 08 82 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Fax: +370-5-26 23 974 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg Fax: +352-46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. HU-1024 Budapest Fax: +36-1-336 73 02 MALTA DiviÃ ¼joni ghall-KummerÃ  Servizzi KummerÃ jali Lascaris MT-Valletta CMR02 Fax: +356-25-69 02 99 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 NL-9700 RD Groningen Fax: +31-50-523 23 41 PORTUGAL MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo, EdifÃ ­cio da AlfÃ ¢ndega de Lisboa PT-1140-060 Lisboa Fax: +351-218 814 261 SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je ekonomskih odnosov s tujino Kotnikova 5 SI-1000 Ljubljana Fax: +386-1-478 36 11 SLOVENSKÃ  REPUBLIKA Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 SK-827 15 Bratislava 212 Fax: +421-2-43 42 39 19 SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Telekopio: +358-20-492 28 52 SVERIGE Kommerskollegium Box 6803 S-11386 Stockholm Fax: +46-8-30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham UK-TS23 2NF Fax: +44-1642-36 42 69 ANNEX V QUANTITATIVE LIMITS (tonnes) Products Year 2005 SA. Flat products SA1. Coils 83 460 SA2. Heavy plate 263 434 SA3. Other flat products 96 950 SB. Long products SB1. Beams 17 430 SB2. Wire rod 81 790 SB3. Other long products 160 006